OVERTON, Justice.
We have for review Simmons v. State, 650 So.2d 126 (Fla. 3d DCA 1995), in which the district court vacated Jonathan Simmons’ sentence and certified the following question as being one of great public importance:
Whether Hale v. State, 630 So.2d 521 (Fla.1993), cert denied, [— U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994)], precludes under all circumstances the imposition of consecutive sentences for crimes arising from a single criminal episode for habitual felony or habitual violent felony offenders.
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. In State v. Hill, 660 So.2d 1384 (Fla.1995), we have answered this same certified question in the affirmative. For the reasons set forth in Hill, we approve the district court’s decision in the instant ease. It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING and ANSTEAD, JJ., concur.
WELLS, J., dissents.